DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/2022.
Applicant’s election without traverse of group I, claims 1-12 in the reply filed on 05/16/2022 is acknowledged.
Examiner notes that in the response dated 05/16/2022, claims 13-20 have been cancelled and claims 21-28 are new.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 (claims 2-12 are included due to their dependency on claim 1) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites first and second counter and stop counter modules in lines 5,6 and 10,11. The claim also recites receiving a sequence signal. It is unclear within the language of claim 1 what the sequence signal is in response to or provided by. It is also unclear as to what the counter and stop counter modules are counting. The response of the various other modules claimed within claim 1 are dependent on these claimed counter modules and are also not clear as to what they are enabling or disabling. The dependent claims 2-12 provide some clarification as to what is providing the sequence signals as well as what the counter modules are counting and if incorporated would provide clarity to the invention claimed in independent claim 1. The examiner has interpreted claim 1 in the broadest reasonable interpretation provided by the claimed language. As discussed in the rejection below, any system which can provide some type of counting mechanism and a response to the system based on the counted information can anticipate the language as written. Clarification of the claims is necessary.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected as far as understood under 35 U.S.C. 102(a)(1) as being anticipated by Leimbach (US 2015/0272575).
Regarding claim 1, Leimbach discloses a modular surgical system for use in a surgical procedure, the modular surgical system (figure 109) comprising: a control module (microcontroller in signal communication/ additional processor 2404); a first surgical module arrangeable in a stack configuration with the control module (considered to be the handled module), the first surgical module comprising: a first counter module(2406); a first stop-counter module configured to receive a sequence signal that causes the first stop-counter module to disable the first counter module from incrementing at a first final count; and a first delay module; and a second surgical module (considered to be the shaft module) arrangeable in a stack configuration with the control module and the first surgical module, the second surgical module comprising: a second counter module; and a second stop-counter module configured to receive the sequence signal from the first surgical module after a predetermined delay caused by the first delay module, wherein the sequence signal causes the second stop-counter module to disable the second counter module from incrementing at a second final count [Para 0317-0318, 0330, 0349– While the prior art does not recite the exact terminology written in the claim, there are multiple components of the prior art system which work together to create a similar environment and response as claimed. The communications module 2412 cooperates with the control signal issued from the processor, a usage cycle count is maintained by a counter 2408, which counts a number of uses. This cycle count is used to control one or more operations of the power assembly which can be used to discontinue power after a predetermined signal value has been reached, i.e. a count of the times the device is used. The counter 2408 itself comprises its own memory module which can allow the system to receive signals and communicate information regarding increments/counts which in turn, in combination with, the control processor to provide for responses to the counter information. The prior art is considered by the examiner to be capable of receiving signals and to disable the system accordingly. Until further clarification of what the counter modules are counting or what the sequence signal is in response to, any system which can count/increment multiple times and stop when desired (a first and second module) any system in which multiple counting signals that are recorded and an action is executed is sufficient to anticipate the claimed subject matter).
Regarding claim 2, Leimbach discloses the modular surgical system of Claim 1, wherein the first final count corresponds to a physical position of the first surgical module in the stack configuration (In the broadest reasonable interpretation of the Leimbach and in consideration of the 112 rejection, when the handle and shaft (first and second surgical modules) are connected together and to the system and used the physical position has been established and a count indicated).
Regarding claim 3, Leimbach discloses the modular surgical system of Claim 2, wherein the second final count corresponds to a physical position of the second surgical module in the stack configuration different than the physical position of the first surgical module (In the broadest reasonable interpretation of the Leimbach and in consideration of the 112 rejection, when the handle and shaft (first and second surgical modules) are connected together and to the system and used the physical position has been established and a count indicated).
Regarding claim 4, Leimbach discloses the modular surgical system of Claim 1, wherein the control module comprises a pulse generator configured to cause the first counter module and the second counter module to increment (when the surgical device is connected to any generator including a pulse generator the counter increments).
Regarding claim 5, Leimbach discloses the modular surgical system of Claim 1, wherein the control module is configured to generate a timing signal that causes the first counter module and the second counter module to increment [Para 0382, 0384, 0368].  
Regarding claim 6, Leimbach discloses the modular surgical system of Claim 5, wherein the predetermined delay is measured in number of timing-signal pulses [Para 0382, 0384, 0368].  
Regarding claim 7, Leimbach discloses the modular surgical system of Claim 1, wherein the sequence signal is generated in the control module [Para 0317-0318, 0330, 0349 see rejection of claim 1 above for additional details].  
Regarding claim 8, Leimbach discloses the modular surgical system of Claim 1, wherein the first delay module is implemented as a logic latch or a logic flip-flop [Para 0382]. 
Regarding claim 9, Leimbach discloses the modular surgical system of Claim 1, wherein the first stop-counter module is implemented as a logic latch or a logic flip-flop [Para 0382].  
Regarding claim 10, Leimbach discloses the modular surgical system of Claim 1, wherein the sequence signal is transmitted from the control module to the second surgical module through the first surgical module (signals go through both the handle and shaft component).  
Regarding claim 11, Leimbach disclose the modular surgical system of Claim 1, wherein the second final count is different from the first final count [Para 0386 discusses where the processor may utilize different sampling arrays and can be considered to have different counts between a first count and a second count).  
Regarding claim 12, Leimbach discloses the modular surgical system of Claim 1, further comprising a display, wherein the display is configured to visually represent a physical position of the first surgical module relative to the control module based on the first final count and visually represent a physical position of the second surgical module relative to the control module based on the second final count [Para 0595-0596 discloses a modular surgical instrument, a microcontroller in signal communication and a display).  


Allowable Subject Matter
Claims 21-28 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. The prior art fails to disclose the following limitations of the applicant’s claimed and disclosed invention: a control module; a pulse generator module configured to produce pulse signals; and a start sequence module configured to generate a sequence signal; a first surgical module, wherein the control module is stackable with the first surgical module, and wherein the first surgical modules comprises: a first counter module operably coupleable to the pulse generator module, wherein the first counter module is configured to increment in response to the pulse signals; a first stop-counter module operably coupleable to the start sequence module, wherein the first stop-counter module is configured to prevent the first counter module from incrementing in response to the pulse signals, based on the first stop-counter module receiving the sequence signal; and a first delay module operably coupleable to the start sequence module; and a second surgical module, wherein the first surgical module is stackable with the second surgical module, and wherein the second surgical module comprises: a second counter module operably coupleable to the pulse generator module, wherein the second counter module is configured to increment in response to the pulse signals; and a second stop-counter module operably coupled to the first delay module, wherein the second stop-counter module is configured to prevent the second counter module from incrementing in response to the pulse signals, based on the second stop-counter module receiving the sequence signal, and wherein the second stop-counter module is configured to receive the sequence signal from the first delay module at predetermined time after the first delay module receives the sequence signal from the start sequence module.  
The prior art fails to disclose surgical module system as claimed. However, the prior art fails to combine the various modules which cooperate together to track the position of the modules as well as track when the pulse generator provides signals to the surgical modules as claimed. While some of the individual modules may be found in separate pieces of prior art, one of ordinary skill would not necessarily combine them in the arrangement as claimed without the motivation provided by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794